Exhibit 10.2

EXECUTION VERSION

SEPARATION AND RELEASE AGREEMENT

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as of
October 2, 2012, by and between Innovaro, Inc., a Delaware corporation (the
“Company”) and              (“Employee”).

RECITALS

WHEREAS, the Company will sell certain assets and license certain other assets
of its Strategos branded consulting business (the “Consulting Business”) to
Strategos, Inc. (“New Strategos”) pursuant to that certain Asset Purchase
Agreement dated October 2, 2012 (the “Purchase Agreement”) and that certain
Technology License Agreement dated October 2, 2012 (the “License Agreement”);

WHEREAS, employees of the Company working in the Consulting Business will resign
(collectively, the “Strategos Employees”), including Employee;

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Separation.

Employee’s employment with the Company will end effective August 31, 2012 (the
“Separation Date”), which will be Employee’s last day of work.

 

2. Unpaid Compensation and Benefits.

As of the Separation Date, the Company owes Employee the following compensation
and benefits and other obligations (collectively, the “Combined Obligations”):

2.1 Accrued Salary and Vacation. On the Separation Date, the Company will owe
Employee all accrued base salary and all accrued and unused vacation listed on
Schedule A, earned through the Separation Date (if any), subject to standard
payroll deductions and withholdings.

2.2 Expense Reimbursements. Employee acknowledges and agrees that all requests
for expense reimbursement reflecting all business expenses Employee incurred
through the Separation Date, if any, have been submitted and any outstanding
reimbursements are listed on Schedule A.

2.3 Bonuses and Other Compensation. The parties acknowledge and agree that the
Company owes, but has not paid, Employee: (a) $         as a bonus for 2011;
(b) $         for interest earned due to the delayed payment of 2012 wages; and
(c) $         for interest earned due to the delayed payment of the 2011 bonus
(collectively, the “Bonus Obligations”).

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3. Payment.

In full and complete satisfaction of the Combined Obligations, the Company
agrees to make the following payments which Employee acknowledges are in full
satisfaction of the net obligations in Section 2.1, less standard payroll
deductions and withholdings as noted in Section 2.1, and the obligations owed in
Section 2.2:

3.1 Cash Payment. On or before the closing of the Purchase Agreement and License
Agreement, the Company will pay Employee $         in cash.

3.2 Assigned Payment. On or before the closing of the Purchase Agreement and
License Agreement, the Company shall assign $        , of the Combined
Obligations to New Strategos and such amount shall be set off, in part, against
payments made by New Strategos to the Company for acquiring the Consulting
Business’ assets (the “Assigned Amount”) as set forth in the Purchase Agreement.

 

4. Corporate Interest Payout.

The parties acknowledge and agree that the Company has sold, or agreed to sell,
a business division besides the Consulting Business, within the calendar day
period prior to the Separation Date (the “Existing Division”), and that the
Company will pay Employee $         out of the net proceeds received by the
Company for the sale of an Existing Division upon the closing of such sale.

 

5. Return of Company Property.

Employee represents and warrants that as of the Separation Date Employee has
returned all property belonging to the Company, except property transferred to
Strategos, Inc., which has been either acquired or licensed pursuant to the
Purchase Agreement or License Agreement, respectively, or as otherwise provided
for in this Agreement. Employee will not retain, without the Company’s express
consent, any copies of any of the Company’s PowerPoints, PDFs, memoranda, notes,
plans, records, reports, computer tapes, printouts and software and other
documents and data relating to the business of the Company and/or its
subsidiaries and affiliates, whether any of the foregoing constitute proprietary
and confidential information, which are the property of the Company, and
Employee warrants that Employee has returned to the Company, or destroyed, all
copies of the foregoing documents and material prior to the signing of this
Agreement.

 

6. Confidentiality.

6.1 Confidential Information Obligations. Employee acknowledges and reaffirms
Employee’s continuing obligations under Employee’s Employment Agreement, a copy
of which is attached as Exhibit A.

6.2 Confidentiality. The provisions of this Agreement shall be held in strictest
confidence by Employee and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) Employee may disclose this Agreement in
confidence to Employee’s immediate family; (b) Employee may disclose this
Agreement in confidence to Employee’s attorneys, accountants, auditors, tax
preparers, and financial advisors; and

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Employee may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. By way of
example, but not limitation, Employee agrees not to disclose or discuss this
Agreement with any current or former Company employee or independent contractor.

 

7. Affirmative Covenants.

7.1 Nondisparagement. Employee agrees not to disparage the Company, and the
Company’s officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that Employee may respond accurately and fully to any
inquiry or request for information in a government investigation or as required
by compulsion of law (including as required by a subpoena).

7.2 Cooperation and Assistance. Employee agrees that Employee will not
voluntarily provide assistance, information or advice, directly or indirectly
(including through agents or attorneys), to any person or entity in connection
with any claim or cause of action of any kind brought against the Company, nor
shall Employee induce or encourage any person or entity to bring such claims.
Further, Employee agrees to voluntarily cooperate with the Company if Employee
has knowledge of facts relevant to any threatened or pending litigation against
the Company by making Employee reasonably available without further compensation
for interviews with the Company or its legal counsel, for preparing for and
providing deposition testimony, and for preparing for and providing trial
testimony.

 

8. Release of Claims.

8.1 General Release. In consideration for executing this Agreement and other
good and valuable consideration exchanged between the parties, Employee, for
Employee and for Employee’s heirs, assigns and personal representatives, do
hereby waive, and release the Company, and its successors, affiliates, assigns
and its respective officers, directors, shareholders, of and from any and all
claims, actions, causes of action, rights, suits, demands, obligations, and/or
liabilities, joint or several, present, past or future, known or unknown, of
whatever description, both at law and in equity, including, without limitation,
all claims of unpaid bonuses, prior asset sale proceed claims, employment
discrimination, unjust or improper dismissal or treatment, intentional or
negligent torts, retaliation, back pay, front pay, injuries, damages,
reinstatement, future employment opportunities, as well as any other claims
related to Employee’s employment or separation from employment with the Company,
which they may now have or may ever have had, including without limitation, any
claims which may be made by them or on their behalf under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Equal Pay Act, the Fair Labor
Standards Act, the Americans With Disabilities Act, and/or the Family and
Medical Leave Act, with the exception of any claims arising out of the Company’s
obligations under this Agreement. Employee represents and warrants that Employee
does not have any current charge, claim, or lawsuit pending against the Company
in any court or before any administrative body.

(a) In particular, upon execution of this Agreement, Employee, does hereby waive
and release the Company, and its successors, affiliates, assigns and its
respective officers, directors, shareholders, of and from any wage and have
claim Employee may now have or may ever have had against the Company.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) In consideration for execution of this Agreement and other good and valuable
consideration exchanged between the parties, the Company, for itself, its
successors and assigns, does hereby waive, and release Employee, and Employee’s
heirs, assigns and personal representatives, of and from any and all claims,
actions, causes of action, rights, suits, demands, obligations, and/or
liabilities, joint or several, present, past or future, known or unknown, of
whatever description, both at law and in equity, including, without limitation,
which it may now have or may ever have had, with the exception of any claims
arising out of Employee’s obligations under this Agreement.

8.2 Waiver of Unknown Claims. In giving the releases set forth in this
Agreement, which include claims which may be unknown to Employee at present,
Employee acknowledges that Employee has read and understands Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Employee hereby
expressly waives and relinquishes all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
Employee’s release of claims herein, including but not limited to the release of
unknown and unsuspected claims.

 

9. Miscellaneous

9.1 Dispute Resolution. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, Employee and the Company agree
that any and all claims, disputes or controversies of any nature whatsoever
arising from or regarding the interpretation, performance, negotiation,
execution, enforcement or breach of this Agreement, Employee’s employment, or
the termination of Employee’s employment, including but not limited to statutory
claims (collectively, “Claims”), shall be resolved to the fullest extent
permitted by law, before a single arbitrator in Tampa, Florida. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
all Claims and to award such relief as would otherwise be permitted by law; and
(b) issue a written arbitration decision including the arbitrator’s essential
findings and conclusions and a statement of the award. Employee and the Company
acknowledge that, by agreeing to this arbitration procedure, both Employee and
the Company waives the right to resolve any Claims through a trial by jury or
judge or by administrative proceeding. Nothing in this Agreement shall prevent
either Employee or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration. Any
awards or orders in such arbitrations may be entered and enforced as judgments
in the federal and state courts of any competent jurisdiction.

9.2 Entire Agreement. This Agreement, together with the Purchase Agreement, the
License Agreement and all schedules and exhibits attached hereto and thereto,
constitute the entire agreement of the parties hereto regarding the separation
and release, and all prior agreements, understandings, representations and
statements, oral or written, are superseded hereby.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9.3 Captions. Section captions used in this Agreement are for convenience only,
and do not affect the construction of this Agreement.

9.4 Counterpart Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile transmission
shall be effective as delivery of a manually executed counterpart thereof and
shall be deemed an original signature for all purposes.

9.5 No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

9.6 Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” means “including without limitation”.

9.7 Successor and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties named herein and their respective successors and
permitted assigns. No party may assign its rights or interests hereunder without
providing the other party with prior written notice. No party may delegate all
or any of its obligations or duties hereunder, without the prior written consent
of the other party.

9.8 Severability. If any provision of this Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.

9.9 Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the parties. No
waiver by any party hereto of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

9.10 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Florida (without reference to
conflicts of law principles).

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the Company and Employee have caused this Agreement to be
executed as of the day and year first above written.

 

INNOVARO, INC. By:  

/s/ Asa Lanum

Its:  

Chief Executive Officer

By:  

 

Name:  

 

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SCHEDULE A

UNPAID COMPENSATION

 

Salary:

     None   

Paid Time Off:

   $                

Expenses:

     None   

Other:

     None   

 

7